Citation Nr: 0108920	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-05 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a dental disorder has been submitted. 



REPRESENTATION

Appellant represented by:  California Department of Veterans 
Affairs 



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968. This matter comes on appeal from a December 
1999 decision by the Los Angeles VA Regional Office.

FINDINGS OF FACT

1.  Service connection for a dental disorder was denied in an 
unappealed rating decision in January 1998.

2.  No additional evidence has been presented subsequent to 
the January 1998 rating decision other than redundant 
assertions by the veteran.


CONCLUSION OF LAW

New and material evidence to reopen a claim for service 
connection for a dental disorder has not been submitted.  
38 U.S.C.A. §§ 1110, 1712, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156, 3.381, 3.382, 4.149 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case, 
provided to both the veteran and his representative, 
specifically satisfies the requirement at § 5103A of the new 
statute in that it clearly notifies the veteran and his 
representative of the evidence necessary to substantiate his 
claim; specifically, the need for competent clinical evidence 
relating current dental disability to an injury of active 
service.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records plausibly 
relevant to his pending claim have been collected for review.  
No further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.


Legal Criteria

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108. For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156.

Service connection may be granted for a dental condition 
incurred in, or aggravated by, service.  38 U.S.C.A. § 1110.  
Each missing or defective tooth and each disease of the 
investing tissues will be considered separately in 
determining service connection.  38 C.F.R. § 3.381.  
Generally, service connection for dental disabilities will be 
considered based on service medical records, and other 
reliable documents, and various limitations apply to claims 
for specific gum diseases, such as Vincent's disease and 
pyorrhea, and other dental conditions.  38 C.F.R. § 3.382.  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not considered disabling conditions 
for compensation purposes, and maybe considered service-
connected solely for the purpose of determining entitlement 
to VA dental treatment.  38 C.F.R. § 4.149.  


Analysis

Service connection for a dental disorder was denied by the RO 
in January 1998. As a timely appeal of that decision was not 
made, it is final. At that time, the veteran alleged that he 
sustained an injury to both upper front teeth during boot 
camp. It was noted that his service medical and dental 
records were completely silent for such injury. Although 
tooth #10 was noted to be missing at the time of the 
separation examination, the two upper front teeth were 
intact. Tooth # 10 was 
shown to be restorable. 

When the veteran sought dental treatment immediately 
following service, there was no mention of the alleged 
trauma. He simply claimed that the service had failed to fill 
or repair his teeth. In addition to a missing tooth #10, 
there were apparent fractures involving teeth # 8 and 9, for 
which treatment was not indicated. More recent treatment 
reports show the veteran seeking dental treatment, indicating 
he had been hit in the mouth in the military. It was noted 
that there was no record of it in the eligibility information 
the dentist had received. The January 1998 rating decision 
held that the veteran was not shown to have a disability for 
which compensation may be awarded. The RO pointed out that 
under the provisions of 38 Code of Federal Regulations 4.149, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease and Vincent's 
stomatitis are not considered disabilities for which 
compensation may be awarded.

Subsequent to the January 1998 rating decision, the veteran 
has not presented any additional evidence in support of his 
claim other than his assertions, which were considered in 
January 1998. Consequently, his statements are redundant and 
not new and thus do not serve to reopen his claim for service 
connection for a dental disorder. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. See Anglin v. West, No. 99-7019 (Fed. Cir. 
Feb. 15, 2000).


ORDER

New and material evidence to reopen a claim for service 
connection for a dental disorder has not been submitted; the 
claim is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

